Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-5 are pending.

Response to Arguments
Applicant's arguments filed 3/23/2022, with respect to the 35 USC § 103 of claims 1-5 have been fully considered but are not persuasive, therefore the rejections have been maintained.
In response to Applicant's remarks [page 8], the Examiner respectfully disagrees with the arguments “Shimada fails to disclose that which one of the plurality of difference spectra is suitable for the library search is determined through the comparison of the similarity” and submits that the features upon which Applicant relies (eg, which one of the plurality of difference spectra is suitable for the library search is determined through the comparison of the similarity) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's remarks [page 8], the Examiner respectfully disagrees with the arguments “Shimada fails to disclose a processor capable of performing these functions” and submits that the newly recited limitations are met as detailed in the rejections below.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “store compound information about each standard spectrum including at least one of a retention time, a retention index, a qualifier ion ratio, and a mass-to-charge ratio of a monitoring ion including a target ion or a qualifier ion” the limitation uses a common, but ambiguous, means for claiming limitations in the alternative form. Specifically, the pairing of phrases such as “including at least one of” with a list of items connected by “and" [eg, “including at least one of a retention time, a retention index, a qualifier ion ratio, and a mass-to-charge ratio”] has been known to lead to ambiguity concerning whether the Applicant intends to claim alternatives or that “one of” each item in the list is required. This manner of claiming should not be confused with Markush claims, which properly use “and,” because the items are “selected from the group consisting of: A, B, and C.” The claim has been interpreted as can best be understood. For examination purposes the limitation is being interpreted a: store compound information about each standard spectrum including at least one of a retention time, a retention index, a qualifier ion ratio, or a mass-to-charge ratio of a monitoring ion including a target ion or a qualifier ion. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al et al (PGPub No US2014/0183353, hereafter “Shimada”) in view of Kwiecien (PGPub No US2015/0340216, hereafter “Kwiecien”)
Regarding claim 1, Shimada discloses:
a memory in which a spectrum library having a plurality of standard spectra is stored (Shimada – fig. 4, item 16A; p [0052], teaches a spectrum library 16A having a plurality of reference [standard] spectra of a known substance [compound] registered therein; p [0112], teaches known substances [each compound]); and
a processor configured to (Shimada – fig. 1, item 10; p [0064], teaches CPU 10 executes the program allowing the information processing device to function as the analysis device):
generate an original spectrum of the target compound (Shimada – fig. 4, item 30; p [0062], teaches a plurality of sample spectra obtained a plurality of times for the same sample substance [target compound]; p [0089); 
acquire a plurality of background spectra each corresponding to a spectrum derived from a compound other than the target compound in accordance with a plurality of background acquisition conditions determined in advance (Shimada – fig. 4, item 32; p [0071]-[0073], teaches calculating an individual spectrum similarity value [background spectra] via removing noise [background acquisition conditions] from the plurality of sample spectra; p [0066], teaches the background, steady-state error resulting from mass spectrometry characteristics and the measurement environment); 
calculate a plurality of difference spectra each obtained by subtracting each of  the plurality of background spectra from the original spectrum (Shimada – fig. 4, item 38; p [0140], teaches generating a residual spectrum [difference spectrum] by subtracting an extracted reference spectrum [background spectra] from the sample [original] spectrum); and 
calculate a similarity between each of the plurality of the difference spectra and at least one of the plurality of standard spectra stored in the spectrum library (Shimada – p [0135], teaches calculating the individual spectrum similarity between the residual [difference] spectrum and the reference [standard] spectrum);
set, from the at least one of the plurality of standard spectra used to calculate the similarities, the standard spectra [which match] as a candidate compound (Shimada – p [0090], teaches a list of “matching spectra”); 
determine whether a value of the highest similarity exceeds a predetermined threshold (Shimada – p [0088], teaches comparing whether a similarity value is greater than a threshold value); and 
identify the target compound as the candidate compound if the value of the highest similarity exceeds the predetermined threshold (Shimada – p [0088], teaches comparing whether a similarity is greater than a threshold value and if the similarity value is greater than a threshold value, for example, a determination result indicating that the sample substance [target compound] includes the known substance [candidate compound] may be output to the display device).
Shimada does not explicitly disclose set, from the at least one of the plurality of standard spectra used to calculate the similarities, the standard spectra with a highest similarity as a candidate compound.
Kwiecien teaches set, from the at least one of the plurality of standard spectra used to calculate the similarities, the standard spectra with a highest similarity as a candidate compound (Kwiecien – fig. 12; p [0059], teaches spectrum was matched against a database of reference spectra to determine the best scoring compound [highest similarity] as a candidate).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize setting of candidate compounds as taught by Kwiecien in Shimada for the expected benefit of narrowing the pool of candidates [ie, not having to analyze all matches], which has substantial utility (Kwiecien – p [0080]).
Regarding claim 2, the combined art of Shimada and Kwiecien discloses all of the limitations on which this claim depends, further, Shimada discloses an initial similarity calculation section configured to calculate a similarity between the original spectrum and the one or plurality of standard spectra stored in the spectrum library (Shimada – fig. 4, item 34; p [0079], teaches the overall spectrum similarity calculation unit calculates a similarity between the sample [original] and the known [standard]); 
a similarity determination section configured to determine whether the similarity for each of the plurality of difference spectra calculated by the compound identification section is smaller than the initial similarity calculated by the initial similarity calculation section (Shimada – fig. 4, item 32; p [0135], teaches process is iteratively performed until reaching a specified number of times corresponding to an upper limit or until no improvement of the individual spectrum similarity occurs), the similarity and the initial similarity being calculated using a same one of the one or plurality of standard spectra (Shimada – p [0135], teaches using the same reference spectrum for all calculations); and 
an alert notification section configured to issue an alert to an operator (Shimada – fig. 1, item 24, p [0088]), when the similarity determination section determines that at least one of the similarities of the plurality of difference spectra is smaller than the initial similarity, the similarities and the initial similarity being calculated using the same one of the one or plurality of standard spectra (Shimada – p [0135]-[0141], teaches notifying the user when the similarities stop getting smaller than the initial similarity and notifying the user).
Regarding claim 3, the combined art of Shimada and Kwiecien discloses all of the limitations on which this claim depends, further, Shimada discloses an initial similarity determination section configured to calculate a similarity between the original spectrum and the one or plurality of standard spectra stored in the spectrum library (Shimada – fig. 4, item 34; p [0079], teaches the overall spectrum similarity calculation unit calculates a similarity between the sample [original] and the known [standard]), and determines whether the similarity exceeds a predetermined threshold (Shimada – p [0071], teaches determining the threshold value; p [0088]); 
an individual similarity determination section configured to determine whether the similarity for each of the plurality of difference spectra calculated by the compound identification section exceeds the predetermined threshold (Shimada – fig. 4, item 32; p [0071], teaches determining the threshold value, and where “exceed” is to fall below); and 
an alert notification section configured to issue an alert to an operator (Shimada – fig. 1, item 24, p [0088]), when the initial similarity determination section determines that the initial similarity exceeds the predetermined threshold and the individual similarity determination section determines that the similarity does not exceed the predetermined threshold, the similarity and the individual similarity being calculated using a same one of the one or plurality of standard spectra (Shimada – p [0135]-[0141], teaches notifying the user when the similarities stop getting smaller than the initial similarity and notifying the user).
Regarding claim 4, the combined art of Shimada and Kwiecien discloses all of the limitations on which this claim depends, further, Shimada discloses the spectra data that is a target of processing is mass spectra data repeatedly acquired over time through chromatograph mass spectrometry (Shimada – p [0062]).
Regarding claim 5, the combined art of Shimada and Kwiecien discloses all of the limitations on which this claim depends, further, Shimada discloses a compound information storage section configured to store compound information about each standard spectrum (Shimada – p [0014], “a storage unit that stores a plurality of reference spectra for a known substance”) including at least one of a retention time, a retention index, a mass-to-charge ratio of a monitoring ion including a target ion and/or a qualifier ion, and a qualifier ion ratio (Shimada – p [0057]), wherein the compound identification section automatically selects one or a plurality of standard spectra used for similarity calculation, through narrowing down using one or a plurality of pieces of the compound information (Shimada – p [0176], “highest overall similarity” is a narrowing of information).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. To schedule an Examiner interview, applicant is encouraged to contact the Examiner directly at the telephone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862